Whitfield, C. I.,
delivered the opinion of the court.
After a most critical and careful examination of the record in this case, we are constrained by the testimony to reverse the decree. We do not think that the evidence shows that the husband’s offer to take back his wife was insincere, but rather that she separated from him without just cause, voluntarily, and refused to return. The testimony shows that the wife made one condition, and then another, and finally insisted, as the last and only condition, that the little girl, May, should be sent away by *532the husband. The evidence does not leave upon our minds a favorable impression as to the attitude of the wife in regard to returning to her husband. There is no ground for divorce averred. Wo do not care to go particularly and in detail into the testimony. We trust this pair may yet be reconciled and live together in happiness, and for that reason forbear any further comment on the testimony. Faults there were, doubtless,' on both sides; but we find nothing in the record to warrant divorce or separation. This pair should be living together, for all that has come and gone. Each should be willing to make proper concessions as to what has happened in the past, that both may enjoy in the future the happiness resulting where each has learned the lesson of mutual forbearance. See Garland v. Garland, 50 Miss., 694; 2 Am. & Eng. Ency. Law, 96, et seq.
The decree is reversed, and bill dismissed.